      Case 3:20-cv-03110-L-BT Document 9 Filed 12/28/20                          Page 1 of 2 PageID 31



                             IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

    DAVID L. SCOTT,                                       §
                                                          §
                     Plaintiff,                           §
                                                          §
    v.                                                    §        Civil Action No. 3:20-cv-3110-L
                                                          §
    DONALD TRUMP and WHITE HOUSE                          §
    STAFF,                                                §
                                                          §
                     Defendants.                          §

                                                      ORDER

           On November 19, 2020, United States Magistrate Judge Rebecca Rutherford entered the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge (“Report”)

(Doc. 8), recommending that the court dismiss this action filed by pro se Plaintiff David L. Scott’s

(“Plaintiff”) * pursuant to 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim upon which relief

may be granted. Specifically, she determined that Plaintiff’s claims related to acts performed by

President Trump in his official capacity as president, which must be dismissed, as such claims are

barred by absolute immunity. Additionally, she determined that to the extent Plaintiff seeks to

recover for injuries sustained by others, he lacks standing to do so. No objections to the Report

were filed.

           Having reviewed the pleadings, file, record in this case, and Report, the court determines

that the findings and conclusions of the Magistrate Judge are correct and accepts them as those of

the court. As Plaintiff is unable to overcome President Trump’s absolute immunity in this action

and lacks standing with respect to his other claims, the court determines that allowing him another

opportunity to amend would be futile and would unnecessarily delay the resolution of this action.


*
    Magistrate Judge Rutherford granted Plaintiff leave to proceed in forma pauperis on November 18, 2020. Doc. 7.
Order – Page 1
   Case 3:20-cv-03110-L-BT Document 9 Filed 12/28/20                 Page 2 of 2 PageID 32



Foman v. Davis, 371 U.S. 178, 182 (1962); Schiller v. Physicians Res. Grp. Inc., 342 F.3d 563,

566 (5th Cir. 2003) (citation omitted). Moreover, even if the court were to allow an amendment

to Plaintiff’s pleadings, the result would not change, as President Trump would still be immune.

Accordingly, the court dismisses with prejudice this action pursuant to 28 U.S.C. §§

1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the

court accepts and incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202

and n.21 (5th Cir. 1997). Based on the Report, the court finds that any appeal of this action would

present no legal point of arguable merit and would, therefore, be frivolous. Howard v. King, 707

F.2d 215, 220 (5th Cir. 1983). In the event of an appeal, Plaintiff may challenge this certification

by filing a separate motion to proceed in forma pauperis on appeal with the clerk of the United

States Court of Appeals for the Fifth Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       It is so ordered this 28th day of December, 2020.


                                                     _________________________________
                                                     Sam A. Lindsay
                                                     United States District Judge




Order – Page 2
